DETAILED ACTION

The Applicant’s amendment filed on July 1, 2021 was received.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued October 4, 2019.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14 and 24 directed to invention non-elected without traverse.  
Accordingly, claims 14 and 24 have been cancelled.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-11 and 19 are withdrawn, because the claims have been amended.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Maskus et al. and Sprengling et al. on claims 1-13 and 25-27 are withdrawn, because applicants’ response filed July 1, 2021 was persuasive.

Double Patenting
The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,993,945 on claims 1-13, 15-23, and 25-30 are withdrawn because an acceptable terminal disclaimer was filed on July 20, 2021.

Reasons for Allowance
Claims 1-13, 15-18, 20-23 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a press mechanism that is configured to press the liquid monomers or oligomers through the fabric or mat as the fabric or mat is moved past or through the press mechanism so that the liquid monomers or oligomers fully saturate the fabric or mat; and a curing oven having a temperature of greater than 120 degrees Celsius, the curing oven being configured to effect polymerization of the liquid monomers or oligomers to form the thermoplastic polymer as the fabric or mat is moved through the curing oven such that the fabric or mat is fully impregnated with the thermoplastic polymer; wherein the resin application mechanism is positioned above a bottom belt of the press mechanism so that the liquid monomers or oligomers are applied to the fabric or mat as the fabric or mat is passed under the resin application mechanism and atop the bottom belt, wherein the bottom belt of the press mechanism extends from the curing oven; and wherein the resin application mechanism is positioned immediately adjacent to an inlet of the curing oven so that the fabric or mat is passed directly into the curing oven after the liquid monomers or oligomers are as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 15, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a press mechanism that presses the fabric or mat subsequent to application of the resin to ensure that the resin fully saturates the fabric or mat; and a curing oven through which the fabric or mat is moved to polymerize the resin and thereby form a thermoplastic polymer so that upon exiting the curing oven, the fabric or mat is fully impregnated with the thermoplastic polymer; wherein the gas application mechanism blows a moisture-free gas onto one or more surfaces of the fabric or mat to maintain a moisture free environment in the vicinity of the fabric or mat prior to subjecting the fabric or mat to the curing oven in order to substantially prevent exposure of the resin to ambient moisture in a surrounding environment; and Page 4 of 10Appl. No. 15/944,249JM Docket No: 8359C2Response dated July 1, 2021KTS No.: 084238-1083456Response to Office Action of May 28, 2021wherein the resin application mechanism is positioned above a bottom belt of the press mechanism so that the resin is applied to the fabric or mat while the fabric or mat is positioned atop the bottom belt, wherein the bottom belt of the press mechanism extends from the curing oven, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717
07/26/2021